Gilbebt, J.
1. A justice’s court fi. fa., kept in life by proper entries of the levying officer in the county in which the judgment was obtained and the fi. fa. was issued, and afterwards “backed” by a justice of the peace in another county for the purpose of levy, and levied on land in the county where it was “backed,” is not dormant for the reason that the previous entries on the fi. fa. were made prior to its being “backed.”
2. Where the evidence shows that the fi. fa. is not dormant, and it is levied upon land as being the land of the defendant in fi. fa., his children as claimants can not prevail, because the homestead has terminated, it appearing that their only title is by virtue of being the beneficiaries of the homestead with their mother.

Judgment affirmed.


All the Justices concur.